Exhibit 10.1

SPECTRA ENERGY CORP

RETENTION STOCK AWARD AGREEMENT

This Retention Stock Award Agreement (the “Agreement”) has been made as of
             (the “Date of Grant”) between Spectra Energy Corp, a Delaware
corporation, with its principal offices in Houston, Texas (the “Corporation”),
and              (the “Grantee”).

RECITALS

Under the 2007 Spectra Energy Long Term Incentive Plan as it may, from time to
time, be amended (the “Plan”), the Compensation Committee of the Board of
Directors of the Corporation (the “Committee”), or its delegatee, has determined
the form of this Agreement and selected the Grantee, as an Employee, to receive
the award evidenced by this Agreement (the “Award”) and the Phantom Stock units
and tandem Dividend Equivalents that are subject hereto. The basis for the Award
is to provide an incentive for the Employee to remain with the Corporation and
to improve Employee retention. Awards are not intended for Employees who have
given notice of resignation or who have been given notice of termination by the
Corporation, and will not accrue to Employees once such notices are given. For
clarity, Awards do not accrue for Employees who have received notice, given
notice or have been determined to be entitled to a notice period by a court, and
no damages suffered by an Employee due to lack of sufficient notice will include
compensation for loss of vesting rights or accrual of an Award. The applicable
provisions of the Plan are incorporated in this Agreement by reference,
including the definitions of terms contained in the Plan (unless such terms are
otherwise defined herein).

AWARD

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

Section 1. Number and Nature of Phantom Stock Units and Tandem Dividend
Equivalents. The number of Phantom Stock units and the number of tandem Dividend
Equivalents subject to this Award are each             thousand (    ,000). Each
Phantom Stock unit, upon becoming vested before its expiration, represents a
right to receive payment in the form of one (1) share of Common Stock. Each
tandem Dividend Equivalent represents a right to receive cash payments
equivalent to the amount of cash dividends declared and paid on one (1) share of
Common Stock after the Date of Grant and before the Dividend Equivalent expires.
Phantom Stock units and Dividend Equivalents are used solely as units of
measurement, and are not shares of Common Stock and the Grantee is not, and has
no rights as, a shareholder of the Corporation by virtue of this Award. The
Dividend Equivalents subject to this Award have been awarded to the Grantee in
respect of services to be performed by the Grantee exclusively in and after the
year in which the Award is made.

Section 2. Vesting of Phantom Stock Units. The specified percentage of the
Phantom Stock units subject to this Award, and not previously forfeited, shall
vest, with such percentage considered satisfied to the extent such Phantom Stock
units have previously vested, as follows:

(a) Generally. 100% upon Grantee continuously remaining an employee of the
Corporation, including subsidiaries, through             (the “Vesting Date”).

(b) Death or Disability. If Grantee’s employment terminates (i) as the result of
Grantee’s death or (ii) as the result of Grantee’s permanent and total
disability within the meaning of Code Section 22(e)(3) as applicable, then
(iii) the number of Phantom Stock units and tandem Dividend Equivalents to which
the Grantee shall have a right to payment hereunder shall be prorated to reflect
the number of whole and partial months of employment occurring prior to the last
date of employment, and during the period beginning on the Date of Grant and
ending on the Vesting Date, and the remaining Phantom Stock units shall be
forfeited, and (iv) the unforfeited Phantom Stock units determined in accordance
with clause (iii) shall vest immediately.

 

1



--------------------------------------------------------------------------------

(c) Involuntary Termination Without Cause. If Grantee’s employment is terminated
by the Corporation, or employing Subsidiary, other than for Cause, (i) the
number of Phantom Stock units and tandem Dividend Equivalents to which the
Grantee shall have a right to payment hereunder shall be prorated to reflect the
number of whole and partial months of employment occurring prior to any notice
of termination, regardless of reason for termination or the party giving notice,
and during the period beginning on the Date of Grant and ending on the Vesting
Date, and the remaining Phantom Stock units shall be forfeited, and (ii) the
unforfeited Phantom Stock units determined in accordance with clause (i) shall
vest immediately.

(d) Change In Control. All Phantom Stock units and tandem Dividend Equivalent
units to which the Grantee has the right to payment hereunder shall become 100%
vested, if, following the occurrence of a Change in Control and before the
earlier of (1) the second anniversary of such occurrence, or (2) the Vesting
Date, (i) such employment is terminated involuntarily, and not for Cause, by the
Corporation, or employing Subsidiary, or their successor; or (ii) such
employment is terminated by the Grantee for Good Reason. For the purposes of
this paragraph, “Good Reason” is defined as the occurrence (without the
Grantee’s express written consent) of any of the following: (A) a substantial
adverse alteration in the nature of status of the Grantee’s responsibilities;
(B) a reduction in the Grantee’s annual base salary, provided that there is no
an across-the-board reduction similarly affecting all or substantially all
similarly-situated employees of the Corporation; (C) a reduction in the
Grantee’s target annual bonus, provided that there is not an across-the-board
reduction similarly affecting all similarly-situated employees of the
Corporation; (D) the elimination of any material employee benefit plan in which
the Grantee is a participant or the material reduction of Grantee’s benefits
under such plan, unless the Corporation either (I) immediately replaces such
employee benefit plan or unless the Grantee is permitted to immediately
participate in other employee benefit plan(s) providing the Grantee with a
substantially equivalent value of benefits in the aggregate to those eliminated
or materially reduced, or (II) immediately provides the Grantee with other forms
of compensation of comparable value to that being eliminated or reduced; (E) a
relocation without the written consent of the Grantee that requires the Grantee
to report to a work location more than 35 miles from the work location to which
the Grantee was assigned prior to the Change in Control.

Section 3. Definition of “Cause.” For the purposes of this Agreement, “Cause”
for termination by the Corporation of the Grantee’s employment shall mean (i) a
material failure by the Grantee to carry out, or malfeasance or gross
insubordination in carrying out, reasonably assigned duties or instructions
consistent with the Grantee’s position, (ii) the finaly conviction of the
Grantee of a felony or crime involving moral turpitude, (iii) an egregious act
of dishonesty by the Grantee (including, without limitation, theft or
embezzlement) in connection with employment, or a malicious action by the
Grantee toward the customers or employees of the Corporation or any Affiliate,
(iv) a material breach by the Grantee of the Corporation’s Code of Business
Ethics; or (v) the failure of the Grantee to cooperate fully with governmental
investigations involving the Corporation or its Affiliates; all as determined by
the Corporaiton in its sole discretion.

Section 4. Forfeiture/Expiration. Any Phantom Stock unit subject to this Award
shall be forfeited upon notice of the termination of Grantee’s continuous
employment of the Corporation and its subsidiaries, whether such notice of
termination is given by the Grantee or by the Corporation, including
Subsidiaries, from the Date of Grant, except to the extent otherwise provided in
Section 2, and, if not previously vested and paid, or deferred, or forfeited,
shall expire immediately before the Vesting Date. Any Dividend Equivalent
subject to this Award shall expire at the time the unit of Phantom Stock with
respect to which the Dividend Equivalent is in tandem (i) is vested and paid, or
, to the extent permitted by the laws of the applicable jurisdiction, deferred,
(ii) is forfeited, or (iii) expires.

 

2



--------------------------------------------------------------------------------

Section 5. Dividend Equivalent Payments. Payments with respect to any Dividend
Equivalent subject to this Award shall be credited by the Corporation to a
bookkeeping account in the Grantee’s name as soon as practicable after any time
cash dividends are declared and paid with respect to the Common Stock on or
after the Date of Grant and before the Dividend Equivalent expires. Grantee
shall be entitled to payment of the Dividend Equivalents credited to the
bookkeeping account in a cash lump sum payment at the same time the that payment
of the related Phantom Stock units subject to this Award is made in accordance
with Section 6 hereof. However, should the Grantee receive shares under this
Award without the right to receive a dividend and, because of the timing of the
declaration of such dividend, the Grantee is not otherwise entitled to payment
under the expiring Dividend Equivalent with respect to such dividend, the
Grantee, nevertheless, shall be entitled to such payment. Dividend Equivalent
payments shall be subject to withholding for taxes. Notwithstanding any other
provision hereof, in no event will any Dividend Equivalent to which the Grantee
may be entitled vest, or will the right to receive a payment in respect of any
Dividend Equivalent arise, after the Vesting Date.

Section 6. Payment of Phantom Stock Units. Payment of Phantom Stock units
subject to this Award shall be made to the Grantee in a single payment as soon
as practicable following the time such units become vested in accordance with
Section 2 prior to their expiration but in no event later than 30 days following
such vesting, except to the extent deferred by Grantee in accordance with such
procedures as the Committee, or its delegatee, may prescribe consistent with the
requirements of Code Section 409A or any Canadian law equivalent, as applicable.
Any deferral of Phantom Stock units by the Grantee shall apply to both the
shares of Common Stock and the related Dividend Equivalents. Payment shall be
subject to withholding for taxes. Payment shall be in the form of one (1) share
of Common Stock for each full vested unit of Phantom Stock and any fractional
vested unit of Phantom Stock shall not be payable unless and until subsequent
vesting results in a full unit of Phantom Stock becoming vested. Notwithstanding
the foregoing, to the extent that Grantee does not timely tender to the
Corporation sufficient cash to satisfy withholding for tax requirements, the
number of shares of Common Stock that would otherwise be paid (valued at Fair
Market Value on the date the respective unit of Phantom Stock became vested, or
if later, payable) shall be reduced by the Committee, or its delegatee, in its
sole discretion, to fully satisfy such requirements. In the event that payment,
after any such reduction in the number of shares of Common Stock to satisfy
withholding for tax requirements, would be less than ten (10) shares of Common
Stock, then, if so determined by the Committee, or its delegatee, in its sole
discretion, payment, instead of being made in shares of Common Stock, shall be
made in a cash amount equal in value to the shares of Common Stock that would
otherwise be paid, valued at Fair Market Value on the date the respective
Phantom Stock units became vested, or if later, payable.

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to unfavorable tax
consequences under Code Section 409A because the timing of such payment is not
delayed as provided in Code Section 409A for a “specified employee” (within the
meaning of Code Section 409A), then if the Grantee is a “specified employee,”
any such payment that the Grantee would otherwise be entitled to receive during
the first six months following Grantee’s termination of employment from the
Corporation shall be accumulated and paid, within thirty (30) days after the
date that is six months following Grantee’s date of termination of employment
from the Corporation, or such earlier date upon which such amount can be paid
under Code Section 409A without being subject to such unfavorable tax
consequences such as, for example, upon Grantee’s death.

Section 7. No Employment Rights. Nothing in this Agreement or in the Plan shall
confer upon the Grantee the right to continued employment by the Corporation or
any Subsidiary, or affect the right of the Corporation or any Subsidiary to
terminate the employment or service of the Grantee at any time for any reason.

Section 8. Nonalienation. The Phantom Stock units and Dividend Equivalents
subject to this Award are not assignable or transferable by the Grantee. Upon
any attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose
of any such Phantom Stock unit or Dividend Equivalent, or of any right or
privilege conferred hereby, or upon the levy of any attachment or similar
process upon such Phantom Stock unit or Dividend Equivalent, or upon such right
or privilege, such Phantom Stock unit or Dividend Equivalent or right or
privilege, shall immediately become null and void.

 

3



--------------------------------------------------------------------------------

Section 9. Determinations. Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.

Section 10. Governing Law. The validity and construction of this Agreement shall
be governed by the laws of the state of Delaware applicable to transactions
taking place entirely within that state.

Section 11. Certain Other Definitions. The following shall apply notwithstanding
anything in this Agreement or the Plan to the contrary. The term “Change in
Control” has the meaning given such term in Section 2(d) of the Spectra Energy
Corp 2007 Long-Term Incentive Plan. The term “Subsidiaries” shall mean any
entity that is wholly owned, directly or indirectly, by the Corporation, or any
other affiliate of the Corporation that is so designated from time to time by
the Committee. The term “termination of employment,” or any derivation thereof,
shall mean “separation from service” as such term is defined in Code
Section 409A.

Section 12. Conflicts with Plan, Correction of Errors, and Grantee’s Consent. In
the event that any provision of this Agreement conflicts in any way with a
provision of the Plan, such Plan provision shall be controlling and the
applicable provision of this Agreement shall be without force and effect to the
extent necessary to cause such Plan provision to be controlling. In the event
that, due to administrative error, this Agreement does not accurately reflect a
Phantom Stock Award properly granted to Grantee pursuant to the Plan, the
Corporation, acting through its Executive Compensation Department, reserves the
right to cancel any erroneous document and, if appropriate, to replace the
cancelled document with a corrected document. It is the intention of the
Corporation and the Grantee that this Award not result in unfavorable tax
consequences to Grantee under Code Section 409A or any Canadian law equivalent,
as applicable. Accordingly, this Agreement, and any terms contained herein,
shall be interpreted as necessary to comply with the requirements of Code
Section 409A. Grantee consents to any amendment of this Agreement as the
Corporation may reasonably make in furtherance of such intention, and the
Corporation shall promptly provide, or make available to, Grantee a copy of any
such amendment.

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
            , has signed a duplicate of this Agreement, in the space provided
below, and returned the signed duplicate to the Executive Compensation
Department—Phantom Stock (WO 1P16), Spectra Energy Corp, P. O. Box 1642,
Houston, TX 77251-1642, which, if, and to the extent, permitted by the Executive
Compensation Department, may be accomplished by electronic means.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Houston, Texas, to be effective as of the Date of Grant.

 

ATTEST:     SPECTRA ENERGY CORP

By:

 

 

    By:  

 

  Corporate Secretary     Its:   CEO, Spectra Energy Corp

 

4



--------------------------------------------------------------------------------

Acceptance of Phantom Stock Award

IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this      day of             ,             .

 

 

Grantee’s Signature

 

(print name)

 

(social security/social insurance number)

 

(address)

 

5